Citation Nr: 0734378	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-34 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.  

REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel 


INTRODUCTION

The veteran had active service from March of 1951 to February 
of 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Regional Office 
(VARO) in St. Petersburg, Florida which denied entitlement to 
the benefits sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The Board notes that according to the Veterans Claims 
Assistance Act of 2000 (VCAA), VA is obligated to provide an 
examination where the record contains competent evidence that 
the claimant has a current disability, the record indicates 
that a disability or signs or symptoms of disability might be 
associated with service, and the record does not contain 
sufficient information to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002).  Further, the statutory duty 
to assist a claimant includes providing VA examinations if 
warranted, with the conduct of a thorough and contemporaneous 
medical examination, including the obtaining of a medical 
opinion, which takes into account the requisite prior medical 
treatment, so that the disability evaluation will be a fully 
informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

At the hearing with the undersigned in June of 2007 the 
veteran submitted the record of an examination conducted by a 
private physician, Dr. S.A, in April 2007.  The veteran gave 
a history of loud noise exposure, including an incident in 
which a lightning strike caused acoustical trauma.  The 
examiner's impression was "service related sensorineural 
hearing loss."  The osteopath opined that the veteran's 
"sensorineural hearing loss is 'due to' (100% sure) to loud 
noise exposure during his military duties in the U.S. Navy."  

The record reveals that the veteran has never been afforded 
an audiological examination.  In his Notice of Disagreement 
and Form 9, the veteran requested a rating examination for 
evaluation of hearing impairment.  

Therefore, this case is REMANDED for the following:  

1.  The veteran should be provided a VA 
audiological examination for a 
determination of the etiology of the 
veteran's hearing loss.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.   The examiner should be 
asked to offer a medical opinion as to 
whether the veteran's hearing loss, if 
any, is more likely than not a result of 
military service.    The examiner should 
be asked to offer a medical opinion as to 
whether the veteran has tinnitus and, if 
so, whether it is more likely than not a 
result of military service.  

2.  Then, following any additional 
indicated development, VA should 
readjudicate the issues on appeal, with 
due consideration of the requirements of 
the VCAA.  If the determination remains 
adverse to the veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.   

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is advised that any failure 
without good cause to report for any examination scheduled 
could result in denial of the claim.  38 C.F.R. § 3.655 
(2007).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



